Citation Nr: 1527272	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  08-21 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for pes planus.

3.  Entitlement to service connection for a bilateral ankle disability.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for headaches.

6.  Entitlement to an effective date prior to April 10, 2009, for the grant of service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on an initial period of active duty for training (ACDUTRA) pursuant to his enlistment in the United States Army Reserves from August to December 1993, with honorable reserve service thereafter until July 2002.  The Veteran has been awarded service connection for tinnitus in conjunction with this period of service, thereby establishing his "veteran" status.

In July 2002, the Veteran reenlisted in the Army Reserves for an eight year term of service, and his service was terminated prematurely in November 2006.  Personnel records characterize his discharge as under other than honorable conditions.

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in August 2007, April 2008, and February 2010 by the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA), as well as the Appeals Management Center.

In November 2009, the Veteran testified at a hearing conducted before a Veterans Law Judge, who is no longer employed by the Board.   The Veteran was offered an opportunity to participate in a new Board hearing to be conducted by a Veterans Law Judge who would decide his appeal, but in March 2012, he declined the offer.

In February 2010, the Board granted service connection for tinnitus and remanded the service connection claims for bilateral hearing loss, pes planus, headaches, and low back and ankle disabilities for further development.  In May 2012, the Board denied service connection for right ear hearing loss and remanded the service connection claims for left ear hearing loss, pes planus, headaches, and low back and ankle disabilities for further development.  As the RO has substantially complied with the Board's remand directives as they pertain to the service connection claims for left ear hearing loss, pes planus, and a bilateral ankle disability, these claims are now ripe for appellate review.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In May 2012, the Board also remanded the claim seeking an earlier effective date for the grant of service connection for tinnitus for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Veteran has since perfected a substantive appeal of this claim.

The issues of entitlement to service connection for a low back disability and headaches still require further development and are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  The Veteran's current left ear hearing loss is related to his period of honorable reserve service.

2.  The Veteran does not have pes planus or ankle disabilities.

3.  There are no correspondences of record received prior to April 10, 2009, that could be construed as a claim of service connection for tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).  

2.  The criteria for service connection for pes planus have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  

3.  The criteria for service connection for a bilateral ankle disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  

4.  The criteria for an award of an effective date prior to April 10, 2009, for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

With regard to the Veteran's claim seeking service connection for left ear hearing loss, the Board is granting the benefit sought, thereby rendering moot any discussion of VA's duties to notify and assist as they relate to this claim.

With regard to the Veteran's claims seeking service connection for pes planus and a bilateral ankle disability, standard letters issued in January and November 2007 satisfied VA's duty to notify.

With regard to the Veteran's claim seeking an earlier effective date for the grant of service connection for tinnitus, the appeal arises from his disagreement with the effective date initially assigned after service connection was granted for tinnitus.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

With regard to the duty to assist as it applies to the Veteran's service connection claims for pes planus and a bilateral ankle disability, the Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  Pursuant to the Board's most recent remand directives, the Veteran was provided VA medical examinations in June 2014.  The examinations, along with the expert medical opinion regarding whether the Veteran has pes planus, is sufficient evidence for deciding the claims.  The reports are adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation for the examiner's failure to diagnosis pes planus or a bilateral ankle disability.  

With regard to the Veteran's claim seeking an earlier effective date, no additional development is necessary as the disposition of the claim turns on when the claim was filed, and all records potentially relevant to this matter appear to be of record.  

Given the measures outlined above, VA's duty to assist has been met.

Service Connection Claims

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  

Service connection may also be granted for a disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(22)-(24), 106(d), 1110 (West 2014); 38 C.F.R. § 3.6(c), (d), 3.303 (2014).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

Left Ear Hearing Loss

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran currently has left ear hearing loss, as defined by VA regulation, as reflected by the audiometric results recorded during his June 2014 VA audiological examination.   

Further, the Veteran, as reflected in his submitted statements and 2010 VA audiological examination report, was exposed to firearm noise during his reservist activities, thereby establishing an in-service injury or event to which his current left ear hearing loss may be linked.

Indeed, after reviewing the reservist audiograms of record, the VA examiner who conducted the June 2014 VA audiological examination opined that the Veteran's current left ear hearing loss is related to acoustic trauma resulting from his military noise exposure.  In support of his opinion, the examiner stated that the Veteran's reservist audiograms reflected normal left ear hearing in March 1998 and impaired left ear hearing in July 2001, thereby establishing that the Veteran's current left ear hearing loss had its onset during the period spanning from 1998 to 2001.  As the Veteran's only form of reported noise exposure is from reservist fire arm activity, the examiner concluded that the Veteran's current left ear hearing loss is related to acoustic trauma incurred by military noise exposure from 1998 to 2001.

The Board finds that this medical opinion is unequivocally stated, supported by a detailed rationale, and consistent with the evidence of record.  In that regard, military personnel records reflect that during the period spanning from March 1998 to July 2001, the Veteran served on approximately 72 days of INACDUTRA and approximately 48 days of ACDUTRA, providing more than sufficient opportunity for exposure to military noise and related acoustic trauma.  Accordingly, the Board accords this medical opinion great probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In sum, given that the Veteran's currently-diagnosed left ear hearing loss has been linked to in-service acoustic trauma by a probative medical opinion, a basis for granting service connection for left ear hearing loss has been presented, and service connection is warranted.  

Pes Planus and Bilateral Ankle Disabilities

The Veteran is seeking service connection for bilateral pes planus (flat feet) and disabilities manifested by ankle pain, which he asserts he incurred as a result of his reservist duties.

As referenced above, the threshold requirement for establishing service connection is the existence of a claimed disability.  Absent a current disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  While a clinical diagnosis rendered by a medical professional is often required, in certain circumstances, lay persons are deemed competent to report a diagnosis of a self-evident condition.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Pes planus is a condition that can be capable of lay observation, to include to the extent feet have observable flatness and manifest in pain, and therefore lay evidence of such a condition is relevant to establishing the requirement of a current diagnosis.  Falzone v. Brown, 8 Vet. App. 398, 405-06 (1995).

Turning first to the Veteran's claim seeking service connection for a bilateral ankle disability, the record reflects the Veteran's consistent reports of experiencing ankle pain.  However, clinical examinations and radiological studies, including those performed in conjunction with the Veteran's June 2014 VA examination, failed to reveal any ankle abnormalities, and therefore no ankle disability has been diagnosed.  Moreover, while the Veteran reports experiencing ankle pain, and the Board deems his reports both competent and credible, pain alone is not a recognizable disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

As the evidence fails to show that the Veteran has a current ankle disability, the preponderance of the evidence is against the claim of service connection for a bilateral ankle disability; there is no doubt to be resolved, and service connection for a bilateral ankle disability is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

Turning next to the Veteran's assertion that he has pes planus that is attributable to service, as there was conflicting evidence of record as to whether the Veteran does indeed have pes planus, the Veteran was afforded a VA examination in June 2014 (pursuant to the Board's remand directives).  After conducting a clinical examination of the Veteran's feet and reviewing the claims file, the VA examiner concluded that the Veteran does not currently have, and has never had, pes planus.  The examiner stated that pes planus is a chronic disability, and that while mild pes planus was erroneously diagnosed based on reservist foot examinations, 2009 x-ray studies were deemed normal with no evidence of pes planus, and pes planus was not detected during the examiner's clinical examination.  The examiner explained that the former findings of pes planus may be explained by normal variant in developmental plantar fat pad/soft tissue thickness, which may give a false impression of mild pes planus on an initial cursory examination, although a careful clinical examination would reveal normal arches with well-aligned feet.  Moreover, the examiner stated that foot x-rays are the most reliable means of detecting pes planus, and all of the foot x-rays of record failed to reveal pes planus.  

Given the examiner's cogent and well-explained reasoning for his determination that the Veteran does not have pes planus, the Board finds that this medical opinion holds great probative value.  Conversely, while the Veteran is competent to report experiencing some aspects of pes planus, as "flat feet" is, generally speaking, a condition capable of lay observation, the Veteran's own observations are accorded less probative weight than the clinical findings of the VA examiner, who has specific training and expertise in detecting this condition and who is also qualified to review the results of foot x-rays, which can definitively ascertain the presence of pes planus.  

As the more probative evidence of record shows that the Veteran does not have pes planus (at any point during the appellate period), the preponderance of evidence is against the claim of service connection for pes planus; there is no doubt to be resolved, and service connection for pes planus is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Earlier Effective Date Claim

The Veteran asserts that he is entitled to an effective date prior to April 10, 2009, for the grant of service connection for tinnitus, as his tinnitus had its onset during his reserve service, as documented in reservist service treatment records, and because VA should have construed his service connection claim for bilateral hearing loss to include all audiological impairments.  

Section 5110(a), title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  The implementing regulation, 38 C.F.R. § 3.400, similarly states that the effective date of service connection "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2014).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2014).

The Veteran submitted his initial formal service connection application in January 2007, at which time he sought service connection for bilateral hearing loss and pes planus.  Thereafter, the first document submitted by the Veteran in which he asserts he has tinnitus as a result of service was received by VA on April 10, 2009, the currently-assigned effective date.  Notably, in his earlier service connection claim for hearing loss and related submitted statements, the Veteran did not reference tinnitus or related symptomatology (such as ringing or buzzing in the ears).  

As to the Veteran's argument that the Board should broadly construe his service connection claims for hearing loss that were received prior to April 2009 to include his hearing impairment of tinnitus, the Board notes that hearing loss (decreased hearing acuity) and tinnitus (a ringing or buzzing in the ears) are distinct disabilities, as reflected by VA's evaluation of these disabilities by separate rating criteria.  Moreover, the symptoms for each of these disabilities are listed separately on the Veteran's reservist medical history forms of record, and his treatment records reflect separate treatment for tinnitus and hearing loss, thereby indicating that he was aware of the distinct nature of these impairments.  

As there is no communication of record received prior to April 10, 2009, that can reasonably be construed as a service connection claim for tinnitus, even with a sympathetic reading of the record, April 10, 2009 is the appropriate effective date under 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  As the preponderance of the evidence is against the Veteran's claim seeking an earlier effective date for the grant of service connection for tinnitus; there is no doubt to be resolved, and an effective date prior to April 10, 2009 is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for left ear hearing loss is granted.

Service connection for pes planus is denied.

Service connection for a bilateral ankle disability is denied.

An effective date prior to April 10, 2009 for the grant of service connection for tinnitus is denied.


REMAND

With regard to the Veteran's claims seeking service connection for lower back and headaches, the medical opinions rendered in June 2014 regarding the etiology of the Veteran's diagnosed headaches and low back disability failed to consider relevant reservist treatment, namely the Veteran's July 1999 low back treatment while on INACDUTRA and June 2002 headache treatment during ACDUTRA.  Accordingly, new medical opinions considering this relevant evidence must be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, these issues are REMANDED for the following actions:

1.  Return the Veteran's claims file to the June 2014 VA examiner (if available; if not, a similarly qualified medical professional) to obtain medical opinions addressing the etiology of the Veteran's currently-diagnosed headaches and lumbosacral strain. 

The examiner is asked to state whether it is at least as likely as not (50 percent or more probability) that the Veteran's current low back disability (lumbosacral strain) is related to his periods of ACDUTA or INACDUTA, or if it preexisted any such period, was permanently aggravated therein.

The examiner must consider and comment on the clinical significance of the Veteran's July 1999 low back treatment while on INACDUTRA.

The examiner is asked to state whether it is at least as likely as not (50 percent or more probability) that the Veteran's current headaches, which preexisted his first period of service, was aggravated beyond its natural progression during his periods of ACDUTRA or INACDUTA.

The examiner must consider and comment on the clinical significance of the Veteran's June 2002 headache treatment while on ACDUTRA.

A complete rationale must be provided for all opinions expressed.

3.  Finally, readjudicate the claims remaining on appeal.  If the benefit sought with regard to either claim is denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

